Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 04-2196

           KELVIN ACEVEDO-QUILES; EUGENIO ALBINO-SEPÚLVEDA;
LUZ E. ARZOLA-TORRES; LIZZI CALES-PADILLA; SONIA CALO-VELÁZQUEZ;
            ERIC CAMACHO-PAGÁN; WILLIAM CARABALLO-GONZÁLEZ;
        JOSÉ CARABALLO-ECHEVARRÍA; WILFREDO CARABALLO-PÉREZ;
      ADELINA CINTRÓN-GONZÁLEZ; WILFREDO ECHEVARRÍA-MARTÍNEZ;
             RODOLFO FIGUEROA-TORRES; SAMUEL FILION-JUSINO;
                ZOILO GARCÍA-RIVERA; RAMÓN GARCÍA-IRIZARRY;
            HELEN GONZÁLEZ-QUESADA; RAFAEL GONZÁLEZ-QUESADA;
     AQUILINO HERNÁNDEZ-QUIRÓS; MILAGROS HERNÁNDEZ-RODRÍGUEZ;
                ISRAEL IRIZARRY-CORREA; GLORIMAR LÓPEZ-SÁEZ;
 JASMINE LÓPEZ-VELÁZQUEZ; LYDIA LÓPEZ-ALONSO; JAIME LUGO-TORRES;
       ANA MALDONADO-FIGUEROA; LUIS MANUEL TORRES-CARABALLO;
               FELIPE MOLINARI-VÁZQUEZ; AGNES MUÑOZ-CEDEÑO;
              SYLVIA NIEVES-FELICIANO; PEDRO OCASIO-SANTOS;
               EDUARDO OLIVERA-RIVERA; BENITO PÉREZ-UBILES;
        TRINIDAD PÉREZ-SEPÚEVEDA; SEVERIANO PÉREZ-GONZÁLEZ;
   JOSÉ PÉREZ-BÁEZ; MOISÉS ORTIZ-MORRIS; FLAVIA ORTIZ-CAMACHO;
          WILLIAM PACHECO-GONZÁLEZ; MIGDALIA QUIRÓS-TORRES;
             WILBERTO RAMÍREZ-LÓPEZ; JOSÉ LUIS RAMOS-MILÁN;
           WILSON RIVERA-CEDEÑO; ANÍBAL RODRÍGUEZ-IRIZARRY;
         NANCY RODRÍGUEZ-RAMOS; EDISON RODRÍGUEZ-RODRÍGUEZ;
                AMANDA ROJAS-BAUZÁ; VIRGEN ROMÁN-FELICIANO;
 EDGARDO ROMÁN-ORTIZ; LUIS RUIZ-CORREA; JUANITA SANTANA-FREYRE;
        JOSÉ SANTIAGO-SANTIAGO; YAMILET SANTIAGO-FELICIANO;
        JESUS SANTIAGO-FELICIANO; ALLENY SANTIAGO-CARABALLO;
          MARIO SANTIAGO-TORRES; WILFREDO SUPÚLVEDA-ARZOLA;
                CÁSTULA TAPIA-SOSTRE; MILTON TORRES-RIVERA;
              ABNER TORRUELLAS-COLLAZO; LUIS VARGAS-SANTOS;
               ANGEL RODRÍGUEZ-MARTÍNEZ; NANCY VEGA-TORRES;
             BENJAMÍN VEGA-TORRES; PABLO VELÁZQUEZ-OQUENDO;
         GUADALUPE VÉLEZ-VALEDÓN; AMÉRICA TORRES-HERNÁNDEZ;
          NOAMY RODRÍGUEZ-BERGOCHEA; WANDA SÁEZ-ECHEVARRÍA;
          OLGA M. MARRERO-MERCADO; ARISBIL IRIZARRY-NIEVES;
           ROSA M. QUIÑONES-IRIZARRY; ELIEZER TROCHE-ORTIZ;
                          ANDY IRIZARRY-FRATICELLY,

                       Plaintiffs, Appellees,
                         IVÁN CRUZ MELETICHE,

                              Plaintiff,

                                  v.

         EDGARDO ARLEQÚIN-VÉLEZ; MUNICIPALITY OF GUAYANILLA;
                       KAREN MATTEI-BECHONAGA,

                       Defendants, Appellants,



                      MILAGROS MONTALVO-QUIRÓS,

                              Defendant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

         [Hon. Jaime Pieras, Jr., Senior U.S. District Judge]


                                Before

                       Torruella, Circuit Judge,

                   Hill,* Senior Circuit Judge, and

                        Howard, Circuit Judge.


     Johanna M. Emmanuelli Huertas with whom Gina Ismalia
Gutiérrez-Galang and Law Office of Pedro E. Ortiz Álvarez, were on
brief, for appellants.
     Joan S. Peters with whom Nachman & Guillemard, was on brief,
for appellees.


                           August 16, 2005




     *
      Of the United States Court of Appeals for the Eleventh
Circuit, sitting by designation.
              Per Curiam.      Defendants Edgardo Arlequín-Vélez and Karen

Mattei-Bechonaga,        respectively       the    Mayor     and   Human    Resources

Manager of the Municipality of Guayanilla, bring this appeal to

challenge the denial of their motion for summary judgment on

grounds of qualified immunity.              Defendants, who stand accused of

participating in the unlawful termination of a number of former

municipal employees following the 2000 elections in Puerto Rico,

argue that the district court erroneously looked only to the

complaint, and not the summary judgment record, when it denied

their motion.      Defendants further assert that a proper review of

the summary judgment record would reveal that, as a matter of law,

they   were    entitled       to    qualified     immunity    because      there   were

legitimate, non-discriminatory reasons for the employment actions

that they ordered, and because a reasonable official would have

understood himself or herself to be entitled to take the actions

undertaken.

              It is true that, in its opinion denying defendants'

motion for summary judgment, the district court referenced only to

the allegations in the pleadings, and not the proof in the summary

judgment      record,    as    is    required     when   a   defendant     asserts   a

qualified immunity defense on the basis of the summary judgment

record   and    argues    that      the   record    fails    to    substantiate    the

existence of a viable constitutional claim.                   See e.g., Riverdale

Mills Corp. v. Pimpare, 392 F.3d 55, 61-62 (1st Cir. 2004).                    But it


                                          -3-
is simply not the case that the court failed to conduct the

threshold constitutional analysis against the backdrop of summary

judgment principles.      For the court, in a separate opinion issued

the same day as the qualified immunity opinion, performed the

calculus that defendants say should have been conducted within the

qualified immunity opinion.        In this "merits" opinion, the court

ruled that there is a genuine issue of material fact whether

plaintiffs have made out a viable constitutional claim.            While the

court,   in   its   qualified    immunity    opinion,   might   have   cross-

referenced its record-based merits analysis (or, better yet, issued

a   single    opinion   addressing   first    whether   plaintiffs'    First

Amendment claim was sufficiently supported to warrant a trial and

then whether defendants nonetheless were entitled to qualified

immunity from that claim, see Saucier v. Katz, 533 U.S. 194, 200-02

(2001)), there can be no doubt that the court reviewed the summary

judgment record and concluded that there is a genuine issue of

material fact whether defendants' actions violated plaintiffs'

First Amendment rights.         To pretend otherwise, as the individual

defendants ask us to do, would be empty formalism.              We therefore

reject the primary appellate argument -- that the district court

failed to decide whether plaintiffs' constitutional claim was

adequately supported by the summary judgment record -- as built

upon a faulty premise.




                                     -4-
              Defendants devote the remainder of their brief to an

implicit challenge to the district court's merits ruling, arguing

that budgetary and public policy considerations entitled them to

act as they did.       Plaintiffs respond that the court's ruling was

correct, that there was sufficient evidence that defendants were

motivated     by   political    animus,   and    that   defendants'    argument

assumes as a given a crucial fact in dispute:                   namely, that

defendants were in fact motivated by the budgetary and public

policy considerations that they say motivated them.               Defendants

counter mostly by challenging the adequacy of plaintiffs' evidence.

But they also suggest that, under relevant law, any political

animus they harbored is immaterial.

              The dispute over the correctness of the district court's

conclusions that plaintiffs had established a trialworthy issue as

to defendants' motivations is one that we are powerless to resolve

at this time.        Our jurisdiction extends only to interlocutory

challenges to denials of qualified immunity that are premised on

alleged misapplications of governing law, and not to claims that

the   court    misapplied      the   summary    judgment   framework    to   the

evidence.       See, e.g., Johnson v. Jones, 515 U.S. 304, 309-20

(1995); Acevedo-Garcia v. Vera-Monroig, 204 F.3d 1, 10-14 (1st Cir.

2000). To the extent that defendants have suggested that they were

entitled to act as they did notwithstanding any political animus

they harbored, they do not develop the following argument, which


                                       -5-
would be cognizable on interlocutory appeal:                   that they lawfully

could    take   action       against   plaintiffs     even     if,   as    the    court

concluded, there are trialworthy issues whether they were motivated

by political animus and/or non-discriminatory considerations. See,

e.g., Hadfield v. McDonough, 407 F.3d 11, 15-16 (1st Cir. 2005)

(employee may be terminated for political affiliation if position

is policymaking or confidential).               Rather, their argument is that,

because there existed legitimate and reasonable bases for the

challenged      conduct      --   i.e.,   the    budgetary     and   public      policy

considerations that defendants say animated them -- plaintiffs

cannot    establish      a    constitutional       violation    even      with   their

evidence of animus.          See Crawford-El v. Britton, 523 U.S. 574, 593

(1998) (discussing the affirmative defense in Mt. Healthy City Bd.

of Ed. v. Doyle, 429 U.S. 274, 287 (1977)).              But the court did not

agree with defendants' premise:            that the summary judgment record

compels a finding that defendants were in fact constrained by the

budgetary and public policy considerations they cite.                     And we lack

jurisdiction to review this fact-based rejection of the lynchpin of

defendants' position.

            Affirmed in part; dismissed in part.




                                          -6-